The Brink’s Company First-Quarter 2014 Earnings Conference Call NYSE:BCO April 24, 2014 Exhibit99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations First-Quarter Highlights Non-GAAP •$.43 vs $.38 •Segment margin 7.0% vs 5.4% •Organic revenue growth 11% GAAP •$(1.19) vs $.06 •$(1.51) asset write-down •March 24, 2014 Venezuela currency devaluation •2013 Belgium theft loss ($0.24) Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer CEO Overview •EPS $.43 vs $.38 •Reduced 2014 guidance due to devaluation •Segment margin 6.5%, revenue ~$3.7B First Quarter 2014 Revenue ($992 million) 6 Note: EPS and revenue include(s) Venezuela at 6.3 exchange rate through March 23. Note:See reconciliation to GAAP results in Appendix Segment Profit Overview ($ millions) 7 Note:See reconciliation to GAAP results in Appendix Latin America 2014 Outlook: •Organic revenue growth 21%-23% • 7% - 9% margin •No contribution from Venezuela (Q2 through Q4) •Mexico profits down slightly •10% margin by end of 2016 •Brazil, Argentina growth 8 North America 2014 Outlook: •Revenue flat •2.5% - 3.5% margin •Reduce labor and SG&A •Increase performing branches •Improve revenue mix 9 North America Margin Rate Outlook (Excluding Global Payments) 10 •Increase “performing branches” in U.S. •Aggressive cost reductions •Productivity initiatives •Change U.S. revenue mix U.S. - Performing Branches Goal 11 U.S. Cost Actions 2013 Actions •Overtime Pay Change •SG&A Headcount Reduction •IT Infrastructure Consolidation In-Process •Route Logistics •Field Force Automation •Centralized Billing •CompuSafe® Service Focus •Overtime Management Expected to improve 2014 profit Primary impact expected in 2015 12 EMEA 2014 outlook •Revenue flat •6% - 8% margin •Focus on cost, productivity & solutions •Brink’s integrated managed services 13 Asia Pacific 2014 outlook •Revenue up 5% - 7% •9.5% - 11.5% margin •Growth driven by Global Services •Diamond & Jewelry strong •Continued investment in Gold storage 14 Global Cost Strategy •Global Procurement •Vehicles, Travel Management, IT Hardware, Indirect •Organizational Consolidation •IT, Shared Services •Organizational Structure •Reviewing management span of control & layers •U.S. Productivity Actions ($ billions) 2013 Costs Non-Labor Labor 15 Growth Strategy •Latin America •Global Services •Integrated Managed Services / ATMs •Global Payments •Exploring Home Security 16 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook Venezuela Devaluation Accounting Treatment Prior to SICAD II exchange mechanism •Reporting rate dependent on exchange rate received and ability to consistently exchange currency • If no or limited conversion, use official rate of 6.3 Post SICAD II exchange mechanism • Exchange rate dependent on which exchange mechanism is legally available to company •Use legally available exchange mechanism rate that reflects the economics of the business activity (whether or not actual conversion occurs) Why the Rate Changed • Since May 2010, Brink’s has had very limited access to currency markets in Venezuela • On March 24, 2014 the SICAD II exchange mechanism opened • In early April 2014 Brink’s successfully converted Bolivars to USD on SICAD II exchange mechanism 18 Hypothetical 2013 results at 50 Bolivars per USD (SICAD II rate) Non-GAAP
